Citation Nr: 0427657	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder, to include residuals of frostbite.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to August 
1990.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims for entitlement to service connection 
for a bilateral foot disorder and a right elbow disorder.  

In June 2003, the veteran amended his bilateral foot disorder 
claim to include frostbite.  Although the RO adjudicated this 
as a separate claim and denied it, it is properly before the 
Board as part of the claim for a bilateral foot disorder.  

In a July 2003 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for a left elbow 
disorder.  This claim was not appealed and it is not before 
the Board.  


FINDINGS OF FACT

1.  Competent evidence of a current right elbow disorder is 
not of record.  

2.  Competent evidence of a nexus between the veteran's 
bilateral foot disorder and active service is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for service connection for a bilateral foot 
disorder, to include residuals of frostbite, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In June 2001, the veteran submitted a claim for service 
connection for a bilateral foot and right elbow disorder.  
The RO requested his service medical records from the 
National Personnel Records Center (NPRC) in July 2001 and 
June 2003.  Only the enlistment physical examination record 
and dental records were obtained; his remaining service 
medical records were not available.  

In his entrance physical for active service dated in March 
1987, it was noted that the veteran had a burn scar on his 
right dorsal elbow.  He was also diagnosed as having pes 
planus, moderate, symptomatic.  

Post-service VA treatment records show that the veteran was 
evaluated for possible athlete's foot in December 1999.  In 
September and November 2001, he was diagnosed with chronic 
recurring tinea pedis.  A January 2002 assessment noted a 
callous of the right foot.  The veteran complained of foot 
pain in March 2003 and was again diagnosed as having 
athlete's foot.


II.  Legal analysis

A.  Duty to notify and assist

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2001 and by telephone 
contact with him in July 2001.  The veteran was told of the 
requirements to successfully establish service connection, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claims 
to the RO.  The timing and content of the July 2001 letter 
and telephone contact complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  
The RO requested the veteran's service medical records from 
the NPRC on two occasions.  Unfortunately, as noted above, 
these records are incomplete.  In June 2003, the RO asked the 
veteran to submit any service medical records in his 
possession.  He responded that he had none.  Further efforts 
to obtain these records would be futile, as the NPRC has 
indicated that it has provided all available records.  With 
respect to post-service treatment, the claims file contains 
the veteran's VA treatment records.  In July 2001, he 
indicated that he did not receive treatment from any private 
physicians.  The veteran has not indicated the existence of 
additional relevant records that the RO failed to obtain.  
Thus, VA has assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, a VA examination or a medical opinion 
has not been provided, but such was not necessary to make a 
decision on the claims because, as discussed below, the 
evidence does not indicate that either a right elbow disorder 
or bilateral foot disorder may be associated with the 
veteran's active service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent necessary, the Board 
turns to an evaluation of the veteran's claims on the merits.  


B.  Service connection

As noted above, the veteran's service medical records are 
incomplete.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in 
the hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. 
§ 5107(b).  The analysis of the veteran's claim has been 
undertaken with this heightened obligation in mind.  However, 
while there is a heightened obligation to explain the Board's 
findings and conclusions, there is not a lower standard for 
proving a claim for service connection.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

Establishing service connection requires medical evidence of 
a current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Here, the preponderance of evidence is against 
the veteran's claims for entitlement to service connection 
for a right elbow disorder and bilateral foot disorder, 
including residuals of frostbite.  

The veteran has not described any in-service treatment for or 
injuries to his feet or right elbow.  The available medical 
records do not show a diagnosis of or treatment for a right 
elbow disorder at any time.  There is simply no competent 
evidence that the veteran currently suffers from a right 
elbow disability.  In the absence of any such evidence, the 
Board must conclude that a current disability does not exist.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that there can be no valid claim in the absence of 
proof of a present disability); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The post-service medical records do show diagnoses of tinea 
pedis and a callous of the foot as early as 1999, 
approximately nine years following the veteran's separation 
from service.  However, the evidence of record does not 
contain any competent medical evidence of a relationship 
between these disabilities and the veteran's active service.  
There are no medical opinions of record relating tinea pedis 
or a callous of the foot to any in-service disease or injury, 
including cold exposure.  Nor has the veteran reported 
continuity of foot or right elbow symptomatology since 
service.  

The Board acknowledges that the service medical records 
document a diagnosis of pes planus upon entrance examination 
in March 1987.  However, there is no current diagnosis of pes 
planus.  See Brammer, supra.  Accordingly, the appeal as to 
that specifically claimed disorder may be denied on this 
basis alone.  The issue of whether pes planus existed prior 
to service and was chronically aggravated therein need not be 
addressed in light of the absence of any post-service 
diagnosis of pes planus.  

The veteran's own statements that he has a right elbow 
disorder and a bilateral foot disorder, including residuals 
of frostbite, due to his military service are not competent.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).    

In sum, for the reasons and bases provided above, the 
evidence in this case preponderates against the claims of 
entitlement to service connection for a right elbow disorder 
and a bilateral foot disorder, to include residuals of 
frostbite.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003).  Accordingly, the claims are denied.


ORDER

Entitlement to service connection for a right elbow disorder 
is denied.

Entitlement to service connection for a bilateral foot 
disorder, including residuals of frostbite, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



